BUKA VENTURES INC. PRO FORMA UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma consolidated financial statements give effect to the reverse acquisition of Health Education Corporation dba. Nutranomics, (“Nutranomics”) by Buka Ventures, Inc., (“Buka”) and the “Company”) through a Stock Exchange Agreement and are based on estimates and assumptions set forth herein and in the notes to such pro forma statements. On September 13, 2013, Buka Ventures, Inc., a Nevada corporation (“Buka”) and Health Education Corporation dba. Nutranomics, a Utah corporation (“Nutranomics”) , executed and delivered an Share Exchange Agreement (the “Share Agreement”) and all required or necessary documentation to complete the merger (collectively, the “Transaction Documents”), whereby Buka became the parent company and Nutranomics became the wholly-owned subsidiary on the closing of the Share Agreement. Prior to the closing of this transaction and pursuant to a certain Share Exchange Agreement dated September 13, 2013, Buka canceled 25,000,000 of its 46,500,000 issued and outstanding common shares and simultaneously issued 25,005,544 of its common stock in exchange for 8,994,800 shares of Nutranomics common stock. This transaction is being accounted for as a reverse acquisition. Nutranomics is the surviving company and the acquirer for accounting purposes. The following unaudited pro forma consolidated statement of operations for the nine months ended July 31, 2013 of Buka Ventures, Inc. and for the year ended July 31, 2013 for Nutranomics gives effect to the above as if the transactions had occurred at the beginning of the period. The unaudited pro forma consolidated balance sheet at July 31, 2013 for Nutranomics and July 31, 2013 for Buka assumes the effects of the above as if this transaction had occurred as of July 31, 2013. The unaudited pro forma consolidated financial statements are based upon, and should be read in conjunctions with Buka’s audited financial statements as of and for the nine months ended July 31, 2013 and the audited financial statements of Nutranomics as of and for the period for the year ended July 31, 2013. The unaudited pro forma consolidated financial statements are consolidated as if they individual results of each company reflected the same twelve month period. The unaudited pro forma consolidated financial statements and notes thereto contained forward-looking statements that involve risks and uncertainties. Therefore, our actual results may vary materially from those discussed herein. The unaudited pro forma consolidated financial statements do not purport to be indicative of the results that would have been reported had such events actually occurred on the dates specified, nor is it indicative our future results. 1 HEALTH EDUCATION CORPORATION dba. NUTRANOMICS Unaudited Proforma Consolidated Balance Sheet Health Education Corporation dba. Nutranomics July 31, 2013 Buka Ventures Inc. July 31, 2013 Health Education Corporation dba. Nutranomics Buka Ventures Inc. July 31, July 31, 2013 Adjustments Consolidated ASSETS Current Assets Cash and cash equivalents $ 11,129 $ 1,439 $ 12,568 Accounts recivable, net of allowance 159,107 - 159,107 Related party recievable 1,750 - 1,750 Prepaid expenses 1,674 2,500 4,174 Advances - - - Inventory 276,477 - 276,477 Rent deposit - - - Total Current Assets 450,137 3,939 $ 454,076 Property & Equipment, net 22,336 - 22,336 Other Assets Rent deposit 2,000 - 2,000 Total Other Long-term Assets 2,000 - 2,000 Total Assets $ 474,473 $ 3,939 $ 478,412 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 343,496 $ 2,341 $ 345,837 Lines of Credit 261,911 - $ 261,911 Related party payable 24,514 198 $ 24,712 Unearned revenue 58,418 - $ 58,418 Total Current Liabilities 688,339 2,539 $ 690,878 Long-term Liabilities Related party notes payable 75,000 - $ 75,000 Total Long-term Liabilities 75,000 - $ 75,000 Total Liabilities 763,339 2,539 $ 765,878 Stockholders' Equity Common stock; no par value, 10,000,000 shares $ - authorized; 8,994,800 shares issued and outstanding 2,302,525 46,500 B 2,302,525 $ 46,500 Treasury stock (6,000) - B 6,000 $ - Capital in excess of par value - 93,800 93,800 Accumulated deficit (2,585,391) (138,900) A 138,900 B 2,302,525 $ (427,766) B 6,000 A 138,900 Total Stockholders' Equity 1,400 2,447,425 2,447,425 $ Total Liabilities and Stockholders' Equity $ 474,473 $ 3,939 2,447,425 2,447,425 $ 478,412 2 HEALTH EDUCATION CORPORATION dba. NUTRANOMICS Unaudited Proforma Consolidated Statements of Operations For the Year ended July 31, 2013 for Health Education Corporation dba. Nutranomics July 31, 2013 For the Nine Months ended July 31 , 2013 for Buka Ventures, Inc. Nutranomics Buka Ventures, Inc. For the For the Year ended Nine Months Ended July 31, July 31, Adjustments Consolidated 2013 2013 Revenues $ 2,858,200 $ - $ 2,858,200 Cost of Goods Sold 2,211,702 - Gross Profit 646,498 - OPERATING EXPENSES General and administrative 351,522 16,575 $ 368,097 Professional fees 19,994 - Research and development 44,706 - Salaries and wages 385,075 - $ 385,075 Total Operating Expenses 801,297 16,575 $ 817,872 Loss from Operations (154,799) (16,575) $ (171,374) Other Income (Expense) Interest Expense (16,652) - $ (16,652) Total Other Income (Expense) (16,652) - $ (16,652) Loss Before Income Taxes (171,451) (16,575) $ (188,026) Income Tax Expense - - - NET LOSS $ (171,451) $ (16,575) $ (188,026) Basic and Diluted Loss Per Share of Common Stock $ (0.02) $ (0.00) Weighted Average Number of Shares Outstanding 8,990,636 46,500,000 55,490,636 3 BUKA VENTURES, INC. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED JULY 31, 2, INC. AND FOR THE YEAR ENDED JULY 31, 2 DBA NUTRANOMICS NOTE A – ACCOUNTING TREATMENT APPLIED AS A RESULT OF THIS TRANSACTION The transaction is being accounted for as reverse acquisition and recapitalization. Nutranomics is the acquirer for accounting purposes. Buka is the issuer. Accordingly, Nutranomics historical financial statements for periods prior to the acquisition become those of the acquirer retroactively restated for the equivalent number of shares received in the transaction. The accumulated deficit of Nutranomics is carried forward after the acquisition. Operations prior to the transactions are those of Nutranomics. Earnings per share for the period prior to the transaction are restated to reflect the equivalent number of shares outstanding. NOTE B – ADJUSTMENT (a) To record recapitalization and eliminate accumulated deficit of Buka. (b) To record the exchange of stock. 4
